                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    CHRISTOPHER E. PRICE,                                CASE NO. C18-0789-JCC
10                            Plaintiff,                   MINUTE ORDER
11            v.

12    RELIANCE STANDARD INSURANCE
      COMPANY,
13
                              Defendant.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on mediator’s notice that the parties conducted
18
     alternative dispute resolution and the case has resolved (Dkt. No. 12). Within thirty (30) days of
19
     the issuance of this order, the parties shall file a stipulation and proposed order of dismissal. The
20
     Clerk is DIRECTED to close this case for statistical purposes only.
21
            DATED this 12th day of October 2018.
22
                                                             William M. McCool
23
                                                             Clerk of Court
24
                                                             s/Tomas Hernandez
25                                                           Deputy Clerk

26


     MINUTE ORDER
     C18-0789-JCC
     PAGE - 1
